82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie L. WHITLEY, Plaintiff--Appellant,v.BLACK & DECKER (U.S.) INCORPORATED, Defendant--Appellee.
No. 95-2301.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1995.Decided April 12, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Terrence W. Boyle, District Judge.  (CA-95-23-5-BO(2)).
Ronnie L. Whitley, Appellant Pro Se.  Laura Broughton Russell, POYNER & SPRUILL, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, WILKINS, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this employment discrimination action for insufficiency of process, insufficiency of service of process, and lack of jurisdiction.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.  See Despain v. Salt Lake Area Metro Gang Unit, 13 F.3d 1436, 1439 (10th Cir.1994).   Accordingly, although we decline to address whether the complaint was filed within the limitations period, we affirm the dismissal of this action for failure to effect service upon the Defendant.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.